     Case 3:08-cr-01332-JAH Document 521 Filed 02/03/20 PageID.8876 Page 1 of 1


                                 United States District Court
                                   SOUTHERN DISTRICT OF CALIFORNIA

                            NOTICE OF DOCUMENT DISCREPANCY

TO: ☒ U.S. DISTRICT JUDGE / ☐ U.S. MAGISTRATE JUDGE: The Hon. John A. Houston
 FROM: J. Vann, Deputy Clerk                         RECEIVED DATE: January 31, 2020
 CASE NO. 3:08-cr-01332-JAH-2                        DOC FILED BY: Fidel Villarreal
 CASE TITLE: USA v. Villarreal et al
 DOCUMENT ENTITLED: IFP

        Upon the submission of the attached document(s), the following discrepancies are noted:


  FRCvP 15(d) - Supplemental documents require court order;



                                                           Date Forwarded: January 31, 2020

                   ORDER OF THE JUDGE / MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 ☒ The document is to be filed nunc pro tunc to date received.
      The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
 ☐
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? ☐ Yes.  Court copy retained by chambers ☐
          Any further failure to comply with the Local Rules may lead to penalties pursuant to
                           Civil Local Rule 83.1 or Criminal Local Rule 57.1.

Date: February 3, 2020                 CHAMBERS OF: The Honorable John A. Houston

cc: All Parties                             By:   /s/ WYH
